DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 5, filed 12/17/2021, with respect to 35 USC 112(a) rejections have been fully considered and are persuasive.  The 35 USC 112(a) rejection of claim 18 has been withdrawn. All other claims rejected under 35 USC 112(a) have been canceled, and as such, the rejection is moot.
On page 6 of the Applicant’s Arguments, the Applicant notes that claim 20 was not rejected under 35 USC 102. Since the limitations of claim 20 were integrated into claim 19, and claim 20 was rejected under 35 USC 103, amended claim 19 is now rejected under 35 USC 103. This will be discussed in the modified rejections below.
On pages 6 and 7 of the Applicant’s Arguments, the Applicant states that the Panigrahi reference of 2017 is not prior art under 35 USC 102(b)(1)(A). While the inventor is one of the coauthors since the reference names numerous individuals that are not named on the instant patent, the reference is considered to be published by another. If the Applicant wishes to correct ownership and authorship, the Applicant must provide a Declaration. See MPEP 2136.05(b); 2153.01(b); 2154.02(a). Pending a Declaration, the cited prior art will be considered viable prior art under 35 USC 102 and 103.

This modification of the primary reference in light of the secondary reference is proper because the applied references are so related that the appearance of features shown in one would suggest the application of those features to the other. See In re Rosen, 673 F.2d 388, 213 USPQ 347 (CCPA 1982); In re Carter, 673 F.2d 1378, 213 USPQ 625 (CCPA 1982), and In re Glavas, 230 F.2d 447, 109 USPQ 50 (CCPA 1956). Further, it is noted that case law has held that a designer skilled in the art is charged with knowledge of the related art; therefore, the combination of old elements, herein, would have been well within the level of ordinary skill. See In re Antle, 444 F.2d 1168,170 USPQ 285 (CCPA 1971) and In re Nalbandian, 661 F.2d 1214, 211 USPQ 782 (CCPA 1981).

In the instant situation, Firmansyah teaches synbiotic preparations that read upon the claimed probiotic and prebiotic, and establishes them as synbiotics; the ordinary artisan would find the probiotic and prebiotic composition of Panigrahi, which is also defined as a synbiotic as an obvious variant with predictable outcomes upon administration. The Applicant has provided no objective evidence to suggest that the synbiotic of Firmansyah and the synbiotic of Panigrahi are not obvious variants of each other, nor has the Applicant established that the claimed synbiotic is unexpectedly better than that disclosed in the prior art.
On page 7 of the Applicant’s Arguments, the Applicant states that Panigrahi does not inherently teach the treatment of stunting. First, it must be noted that Examiner Ware never stated anything regarding the inherency of 
On page 8 of the Applicant’s Arguments, the Applicant states that Firmansyah teaches away from the claimed method. The Applicant states that a primary measure for stunting is weight gain, and further states that Firmansyah teaches some amount of weight gain. If Firmansyah teaches weight gain, and the primary measure (as established by the Applicant) is weight gain, Firmansyah could not possibly teach away from the claimed invention. Furthermore, Firmansyah explicitly states: feeding milk containing synbiotics and LCPUFA lead to higher weight gain in toddlers compared to those fed a control milk lacking these components. See page 75, last paragraph. This statement provides explicit indication that the composition discussed in Firmansyah provides for enough weight gain, compared to placebo, to show that Firmansyah never teaches away from the claimed invention. Firmansyah never criticizes or discredits the described method for treating stunting. See MPEP 2143.01(I).
Since the Applicant has withdrawn claims 1-11, the Non-Statutory Double Patenting rejections have been withdrawn.
Since the claims have been amended, and the Application is being examined by a different examiner, the rejections will be rewritten to accommodate these changes. However, with the exception of modifying 35 USC 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 12-18 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Firmmansyah, et al (Asia Pacific Journal of Clinical Nutrition, 20, 69-76, 2011) and Panigrahi, et al (Nature, 548, 407-412, 2017). Firmmansyah teaches methods of improving weight gain in toddlers, by providing a synbiotic formulation, comprising probiotics and prebiotics. See page 69, “Introduction” section; page 75, second paragraph. Although Firmmansyah does not describe this as treating stunting, the Applicant has clearly established that the primary measure for the treatment of stunting is weight gain. See top of page 8, Applicant’s Arguments, dated 12/17/2021. As such, Firmmansyah must have necessarily taught the treatment of stunting.
Panigrahi teaches a method of preventing sepsis by administering a synbiotic, comprising a probiotic and a prebiotic, wherein the probiotic is the same bacterial strain as that claimed in claim 18. See page 407, “Abstract” section. Although Panigrahi is mostly concerned with the prevention of sepsis, it is noted that the composition provides for a greater increase in infant weight, compared to the placebo. See page 409, right column, top. Therefore, although prevention of stunting/weight gain were not a goal or primary metric used by prevent stunting, since it has been established that the primary measure for the treatment of stunting is weight gain.
It would be obvious to the ordinary artisan to apply the synbiotic of Panigrahi to the method of Firmmansyah, because it would be reasonable for the ordinary artisan to perceive the two compositions as being obvious variants of one another, wherein the substitution of one would provide for a predictable outcome. For example, both compositions provide for the same prebiotic compounds, like fructo-oligosaccharides; this would suggest that the only main difference between substituting Firmmansyah’s synbiotic with Panigrahi’s synbiotic would be the difference in probiotic strain. While both references do disclose members of the Lactobacillus genus, Panigrahi teaches L. plantarum, while Firmmansyah teaches L. rhamonosus. However, as discussed above, both references explicitly state that there would be an expectation of weight gain upon administration. This would suggest to the ordinary artisan that both compositions provide for identical outcomes, and thusly, can be established as obvious variants.
With respect to claims 12 and 13, both references provide for oral administration.
With respect to claim 14, Firmmansyah provides the composition in milk. See page 70, “Milk” section. Based upon the broad, and non-limiting, disclosure of suitable excipient in the instant specification, milk reads upon the limitation. Panigrahi explicitly describes including maltodextrin as an excipient. See 
With respect to claim 15, Firmmansyah provides for the same administration regimen. See page 70, “Study design” section.
With respect to claims 16, 17 and 21, both references provide for compositions comprising fructo-oligosaccharides, and a member of the Lactobacillus genus. Panigrahi, additionally, teaches L. plantarum.
With respect to claim 18, Panigrahi teaches 109 L. plantarum ATCC 202195 and 150 mg fructo-oligosaccharide. See supplemental “Methods” section, subsection “Clinical trial material.”
With respect to claims 22 and 23, the instant specification defines the age range for “children or infants” as being between 0-59 months. See paragraph [0041]. Since the instant specification does not subdivide infant or children into a specific age range, the limitation “infant” must mean any human aged between 0-59 months. Both Firmmansyah and Panigrahi provide for clinical trials of humans within the cited age range.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Nistal, et al (PGPub 2015/0250833) and Panigrahi, et al (Nature, 548, 407-412, 2017). See the discussion of Panigrahi above; Panigrahi teaches the entirety of the claimed composition: 109 L. plantarum ATCC 202195 and 150 mg fructo-oligosaccharide. See supplemental “Methods” section, subsection “Clinical trial dysbacteriosis. 
Nistal provides for methods of treating dysbacteriosis. See paragraphs [0001] and [0002]. Nistal provides for synbiotic compositions comprising of prebiotics and probiotics. See paragraph [0036]. Nistal provides for synbiotic compositions that comprise fructo-oligosaccharides and L. plantarum. See paragraph [0021] [0175].
Based upon the disclosure of Nistal, the only difference between Panigrahi and Nistal is the fact that Nistal never explicitly discloses the claimed strain of L. plantarum. However, as there does not appear to be any evidence of record to suggest that the explicitly claimed strain is unexpectedly better or different than the wild-type strain disclosed in Nistal, the ordinary artisan would find the composition of Panigrahi and that of Nistal to be obvious variants of one another.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID W BERKE-SCHLESSEL whose telephone number is (571)270-3643. The examiner can normally be reached M-F 8AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID W BERKE-SCHLESSEL/           Primary Examiner, Art Unit 1651